—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered February 24, 1998, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. Although the victim could not make an in-court identification, his prior identification of defendant (see, CPL 60.25), as well as compelling circumstantial evidence, clearly established defendant’s identity as the perpetrator. Concur — Nardelli, J. P., Mazzarelli, Andrias, Saxe and Friedman, JJ.